Citation Nr: 1118469	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-34 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an anorectal disorder other than hemorrhoids.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the matter was subsequently transferred to the RO in Winston-Salem, North Carolina.

In the August 2007 rating decision on appeal, the RO granted service connection for hemorrhoids.  Accordingly, the scope of the present claim is found to involve an anorectal disorder other than hemorrhoids.  


FINDINGS OF FACT

1. The Veteran underwent surgery for anal fissures during service in November 2006.  

2.  Symptoms of an anorectal disorder, other than hemorrhoids, were not continuous after service separation, and the post-service evidence fails to demonstrate a diagnosis of a current anorectal disability other than hemorrhoids.  


CONCLUSION OF LAW

The Veteran does not have a current anorectal disorder, to include anal fissures, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Also, the Veteran was afforded a VA examination in August 2007 to determine whether she has an anorectal disorder due to active service.  The Board finds that the VA examination are adequate because, as shown below, they were based upon consideration of the pertinent medical history, including her own lay assertions and current complaints, and because they describe the claimed anorectal disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that service connection is warranted for an anorectal disorder other than hemorrhoids.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds that weight of the evidence is against the claim of service connection, for the following reasons.  

The Veteran's service treatment records (STRs) show treatment for symptoms related to anal fissures and (the now-service-connected) hemorrhoids.  Anal fissures were first found upon examination in October 2006.  She was referred for surgery, and then underwent lateral internal sphincterotomy (LIS) later in October 2006.  A discharge examination was performed in October 2006 prior to the surgery, showing normal findings, but the Veteran underwent a colonoscopy after the surgery in November 2006.  It revealed anal fistula at 12 o'clock.  

Although the STRs show that the Veteran was diagnosed and treated for anal fissure during service, service connection is not warranted simply because she had the disease in active service.  Rather, there must be evidence of a current (post-service) disorder etiologically related to that treated in service.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

On this issue, the record shows that the Veteran underwent three pertinent VA examinations.  The first two examinations were performed in August 2007, and involved an intestinal examination as well as a rectum and anus examination.  Both VA examiners noted the Veteran's pertinent history to include rectal fissure repair in November 2006.  The intestinal examiner noted a history of fistula, but found that the condition had resolved after the surgical repair and "no longer exists."  Each VA examiner also performed a physical examination.  Clinical evaluation during the rectum and anus examination revealed no anal or rectal stricture, anorectal fistula, sphincter impairment, or rectal prolapse.  The intestinal examiner's physical examination showed "normal examination," with no fistula.  

More recently, in November 2008, the Veteran underwent a second VA rectum and anus examination, which was performed in relation to her hemorrhoids claim.  The VA examiner did not have the claims file available to review, but accurately noted the Veteran's history, to include anal fissure repaired surgically during service in November 2006.  The Veteran informed that VA examiner that this had "helped a great deal."  The VA examiner also noted the post-service complaints, involving some bleeding from hemorrhoids, but no thrombosis.  Physical examination showed a hemorrhoid, but the VA examiner found that the Veteran did not have a fissure.  The assessment was "[n]o fissure found."  

Finally, the record on appeal includes a VA outpatient evaluation performed in October 2008.  At that time, the Veteran denied any acute problems, but related her history of surgery in November 2006.  A gastrointestinal (GI) screen shows that she reported no symptoms except those related to lactose intolerance and irritable bowel syndrome (IBS).  

In summary, the post-service medical evidence shows treatment for the (now-service-connected) hemorrhoids.  No other anorectal disorder, such as anal fissures, was found upon examination throughout the appeal period.  

Also, the Veteran has not indicated that she has continued to experience an anorectal disorder other than hemorrhoids, such as anal fissures, since service separation.  Generally, the Board may not consider the absence of evidence to be substantive negative evidence.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); see also Forshey v. Principi, 284 F.3d 1335, 1363 (Fed.Cir.2002) (en banc) (Mayer, C.J., dissenting).  The Board finds persuasive, however, that the Veteran wrote a testimonial statement in August 2008 in support of her claim that accurately documented her treatment history during service, but did not identify any post-service symptoms, treatment, or diagnosis.  The Board finds that this statement tends to weigh against the claim because it, consistent with the post-service medical evidence, shows no post-service symptomatology related to an anorectal disorder other than hemorrhoids, such as anal fissures.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

In conclusion, the Board finds that the preponderance of the evidence of record weighs against the claim of service connection for an anorectal disorder to include anal fissure (other than hemorrhoids).  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an anorectal disorder other than hemorrhoids, to include anal fissures, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


